ORDER
PER CURIAM.
Victor Labantschnig appeals from a judgment dismissing his libel and invasion of privacy claims against Kenworth of St. Louis, Inc. and J.W. Ackerman (both referred to as respondents) upon the granting of respondents’ motion to dismiss. That judgment resolved all of Labantschnig’s claims against respondents.1
No error of law appears in the judgment. An extended opinion would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).

. After the trial court entered judgment on La-bantschnig’s claims against respondents, the only remaining defendant, Earle J. Niederluecke, filed a motion for clarification and to dismiss. In December 1996, the trial judge granted that motion and clarified the earlier dismissal applied to all parties "such that the entire case is final for appeal purposes.”